Citation Nr: 1755161	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for migraine headaches, claimed as secondary to cervical spine degenerative disc disease (DDD) with stenosis.

3.  Entitlement to a temporary total rating for cervical spine disability based on convalescence due to surgery.

4.  Entitlement to a temporary total rating for left wrist disability based on convalescence due to surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1985, from April 1985 to October 1989, and October 1989 to September 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, reopened the Veteran's claim for entitlement to service connection for migraine headaches claimed as secondary to cervical spine disability and denied it on the merits, and denied entitlement to temporary total rating for cervical disability and entitlement to temporary total rating for left wrist disability.  However, regardless of the RO's actions, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim for service connection has been received. 

In August 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Montgomery, Alabama; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for headaches.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

2.  Evidence received since the September 2003 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for headaches.  

3.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches were caused by his service-connected cervical spine DDD with stenosis. 

4.  The evidence reflects that the Veteran's service-connected cervical spine DDD with stenosis required an August 2011 surgery that resulted in convalescence in excess of 30 days. 

5.  The evidence reflects that the Veteran's service-connected left wrist disability required a May 2011 surgery that resulted in convalescence in excess of 30 days. 


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim of entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the September 2003 rating decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for migraine headaches have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, his migraine headaches are the result of his cervical spine DDD with stenosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  A temporary total disability rating for the Veteran's cervical spine DDD with stenosis based on hospitalization in August 2016 requiring 180 days of convalescence is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2017). 

5.  A temporary total disability rating for the Veteran's left wrist disability based on hospitalization in May 2011 requiring 90 days of convalescence is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

With regard to the claims herein decided, the record reflects that the RO provided the Veteran with the requisite notice in August 2011.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  For the reasons discussed below, the medical evidence, including examination reports, are adequate to decide the claims. 

II. Legal Principles and Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for migraine headaches was previously denied in a September 2003 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs).  Service connection was denied on a direct basis.  

Although notified of the September 2003 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the September 2003 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103. 

Pertinent evidence added to the claims file since the final September 2003 rating decision includes a nexus opinion provided by the Veteran's chiropractor where he opined that the Veteran's migraine headaches were most likely due to his spinal stenosis, which could create a low blood flow to the brain resulting in migraine headaches.  The chiropractor also opined that the Veteran has restricted movement in the cervical spine resulting in tender muscle fibers, which he reasoned could cause migraine headaches.

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for migraine headaches.  Specifically, the chiropractor's statements concerning the relationship between the Veteran's migraine headaches and cervical spine are "new" in that they were not before the agency decision makers at the time of the September 2003 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the basis for the prior denial, i.e., the existence of the Veteran's migraine headaches and the lack of a relationship between the migraines and service-connected cervical spine disability.  

Thus, the private nexus opinion that the Veteran submitted relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for headaches have been met. 

B.  Service Connection

The Veteran contends that he has migraine headaches that are a result of his service-connected cervical spine DDD with stenosis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection is also warranted for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.   

For the following reasons, the Board finds that service connection for the Veteran's migraine headaches, on a secondary basis, is warranted. 

The Veteran's STRs reflect that he received treatment for a cervical spine injury during service.  There are also records of complaints for headaches during service.  In an October 1995 Report of Medical history, the Veteran answered in the affirmative on a question asking if he experienced headaches.

Medical treatment records reflect that in August 2011, the Veteran was noted to be on prescribed medication for headache pain. 

Also in August 2011, the Veteran underwent a VA examination for his joints.  The Veteran reported that he used Motrin daily for headaches due to his service-connected disabilities.  The examiner noted that the Veteran's medical record indicated a past medical history of headaches but found that there was no current evaluation, diagnosis, or treatment for headaches noted in the medical record.  The examiner also noted that no diagnostic testing was performed. 

In August 2016, the Veteran submitted an opinion from his chiropractor.  The chiropractor opined that the Veteran's migraine headaches were most likely due to his spinal stenosis, which could create a low blood flow to the brain and resulting in migraine headaches.  The chiropractor also opined that the Veteran has restricted movement in the cervical spine resulting in tender muscle fibers, which he reasoned could cause migraine headaches.

Upon review of the evidence of record, the Board finds that service connection for migraine headaches, on a secondary basis, is warranted.  

There are conflicting medical opinions regarding a nexus between the Veteran's current migraine headaches and his service-connected cervical spine disability; each opinion is flawed as they did not provide significant rationales based on an accurate characterization of the evidence of record and relevant medical literature.  

Significantly, the August 2011 examiner did not perform any diagnostic testing.  Furthermore, the VA examination for migraine headaches was conducted as part of the joints examination, where the examiner primarily focused on the Veteran's knee disability.  Additionally, the examiner noted that the Veteran reported taking medication for headaches and that the medical record notes that the Veteran suffered headaches during service, however, the examiner did not provide any rationale.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The August 2011 VA examiner based his opinion without full consideration of the Veteran's medical history and without a thorough examination.  Thus, the opinion is inadequate.  

As the chiropractor explained the reasons for his conclusion that the Veteran's migraine headaches were caused by his service connected spinal stenosis, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, while his medical opinion relied, in part, on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible.  Moreover, the fact that the opinion was given by a chiropractor does not diminish its probative value.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient). 

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current migraine headaches are caused by his service-connected cervical spine DD with stenosis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches on a secondary basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

C. Temporary Total Disability Rating

Cervical Spine

The Veteran has alleged that his cervical spine DDD with stenosis warrants a temporary total disability rating under 38 C.F.R. § 4.30 based on hospitalization requiring convalescence. 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Such rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30(a)(1).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  As noted above, the Veteran is ini receipt of service connection for cervical spine DDD with stenosis. 

A May 2011 letter from Dr. Ehni stated that the Veteran had been receiving treatment at the Neurosurgery Department at the Michael E. DeBakey VA Medical Center in Houston, Texas.  Dr. Ehni further stated that the Veteran was scheduled for a surgery on August 30, 2011, that he would be hospitalized for approximately one week, and that his post-operative convalescence would be approximately 6 months at which time the Veteran would be able to return to full working activities.  

August 2011 VA treatment record show that the Veteran was admitted with a pre-operative diagnosis of cervical stenosis and that he underwent anterior cervical discectomy and fusion of C5-6.

During his August 2016 hearing, the Veteran stated that it took him two to three months before he went back to work and even then, he would have to turn his entire body as he was required to keep his head straight. 

Here, a letter from Dr. Ehni, August 2011 VA treatment records, and the Veteran's statements during his August 2016 Board hearing reflect that that the Veteran had a surgical procedure on his service-connected cervical spine that required at least one month of convalescence as indicated by the evidence including the lay statements and the fact that the Veteran was not able to return to work until three months after the surgery.  The criteria for a temporary total rating under 38 C.F.R. § 4.30(a)(1) have therefore been met.





Left Wrist

The Veteran has alleged that his left wrist disability warrants a temporary total disability rating under 38 C.F.R. § 4.30 based on hospitalization requiring convalescence. 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Such rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30(a)(1).  As noted, convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  The Veteran is in receipt of service connection for residuals of a left wrist navicular fracture.

A May 2011 letter from Dr. Myer from the University of South Alabama noted that the Veteran was scheduled for surgery on May 26, 2011 and that the Veteran would be off of work for three months. 

A May 2011post-operative report showed that the Veteran had a surgery on his left wrist.  The post-operative diagnoses included nonunion of the scaphoid and scaphoid nonunion advanced collapse of the left wrist.  The report concluded that there were complications from the surgery and that the Veteran tolerated the procedure well and was taken to recovery in a satisfactory condition. 

During his August 2016 hearing, the Veteran stated that it took him about three to four months before he was able to pick up items with his left hand without dropping them.  The Veteran stated that he spent a lot of doing strengthening exercises during physical therapy to recover after the surgery.  

Here, a letter from Dr. Myer, a May 2011 post-operative report, and the Veteran's statements during his August 2016 Board hearing reflect that the Veteran had a surgical procedure on his service-connected left wrist and that he required at least one month of convalescence as indicated by the evidence including the lay statements and the fact that the Veteran was not able to return to work until three months after the surgery.  The criteria for a temporary total rating under 38 C.F.R. § 4.30(a)(1) have therefore been met.

D. Additional Matters

The Board notes that in his May and June 2011 claims filed on VA Form 21-526b, he checked the box for "increased evaluation of the disability(ies) for which I am already service connected" and wrote, "Temp para 29/30 benefits due to surgery" on the neck and left wrist.  To the extent that the Veteran sought compensation under 38 C.F.R. § 4.29, the evidence does not reflect that he satisfied the criterion of hospital treatment in excess of 21 days.  To the extent that the Veteran sought increased ratings for his service connected cervical spine and left wrist disabilities, those matters are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9 (2017).

ORDER

The application to reopen the claim of entitlement to service connection for headaches is granted. 

Entitlement to service connection for migraine headaches, secondary to cervical spine DDD with spinal stenosis is granted.

Entitlement to a temporary total rating for cervical spine disability based on convalescence due to surgery is granted.

Entitlement to a temporary total rating for left wrist disability based on convalescence due to surgery is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


